                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               1/22/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
AMERICAN CIVIL LIBERTIES UNION                                 :
IMMIGRANTS’ RIGHTS PROJECT,                                    :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-7058 (GBD) (JLC)
                                                               :
UNITED STATES IMMIGRATION AND                                  :
CUSTOMS ENFORCEMENT,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated January 16, 2020 (Dkt. No. 20), Judge Daniels referred this

FOIA case to me for general pretrial supervision, including settlement. The Court will hold a

telephone conference on February 6, 2020 at 12:00 p.m. to discuss what role the Court can play

to facilitate settlement, including by helping to narrow or resolve any outstanding issues in

advance of the scheduled motion practice. Counsel should contact chambers at (212) 805-0250

with both sides on the line, or alternatively provide a call-in number to the Court by emailing it

to CottNYSDChambers@nysd.uscourts.gov.

        SO ORDERED.

Dated: January 22, 2020
       New York, New York
